Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 09/27/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15
provide at least a diagnosis plugin device, the diagnosis plugin device comprising a connector being a complementary counterpart of an On-Board Diagnostics (OBD) port defined by SAE J1962 standard,
It is unclear to the examiner and one of ordinary skill in the art what is claim by this description.  Laws are constantly changing and what might be within variance today may not be within variance tomorrow.  A similar 112 rejection would hold for an IEEE standard or the like.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-28 in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Oz (U.S. Patent Pub . No: US 2018/0285832) in view of Rennie (Patent No: US 9,864,957) in view of Chris (Christensen U.S. Patent Pub . No:  US 20140257871 A1
Re claim 15 & 28: Oz discloses: 
A method carried out in a system, the system comprising at least a diagnosis plug- in device, at least a host server, a plurality of third party servers and at least a user display device, wherein the user is defined as a driver and/or a owner of a vehicle of interest, (see Oz Figure 1, 2A, 2B) 
A system comprising at least a diagnosis plug-in device, at least a host server, a plurality of third party servers and at least a user display device, wherein the user is defined as a driver and/or a owner of a vehicle of interest, with a first data link between the diagnosis plug-in device and the host server, a second data link between the host server and the third party servers, and a third data link between the host server and or the third party servers and the user display device,  the system being configured to carry out a method according to claim 15.  (see Oz Figure 1, 2A, 2B + Rennie Figure 4)
with a first data link between the diagnosis plug-in device and the host server, a second data link between the host server and the third party servers, and a third data link between the host server and or the third party servers and the user display device, (see Oz Figure 1, 2A, 2B)
the method comprising the following steps:
/0/ provide at least a diagnosis plugin device, the diagnosis plugin device comprising a connector being a complementary counterpart of an On-Board Diagnostics (OBD) port defined by SAE J1962 standard (see Oz Figure 2B item 256)
/a/ connect the diagnosis plug-in device to the diagnosis port of the vehicle of interest, said vehicle of interest being usually driven by a driver of interest, (see Oz Figure 2B item 256)
/b/ collect, over time, at the diagnosis plug-in device, a basic data set comprising vehicle parameters and route data, the basic data set including at least vehicle speed, itinerary and geolocations, (see Oz Figure 2B item 256 + paragraph 0162 + Figure 10B item 1029 1031 + P 0026 + 0018-0020)
/c/ transfer the basic data set to the host server,  (see Oz Figure 1, 2A, 2B + 4A item 310)
/d1/ at the host server, enrich a driver profile relating to the driver of interest and update the vehicle data history of the vehicle of interest, (see Oz Figure 1, 2A, 2B + 4A item 310)
/e1/ forward a respective portion of the basic data set from the host server respectively to each of the plurality of third party servers, , (see Oz Figure 1, 2A, 2B + 4A item 310)
/e2/ at the third party servers, enrich a third party driver profile and/or update a third party vehicle data history of the vehicle of interest, , (see Oz Figure 1, 2A, 2B + 4A item 310, 252)
/f0/ define a set of message issuance criteria including a user profile authorization profile to receive messages for said particular third party, wherein said user profile authorization profile comprises opt-in and opt-out selection for each available service or each particular third party, (see Oz Figure 1, 2A, 2B + 4A item 310, 312)
/f/ at each particular third party server, make a decision, based on a set of message issuance criteria, to build a message for the user and conditions of delivery of this message, said message comprising a vehicle maintenance message and/or advertisement message, (see Oz Figure 1, 2A, 2B + 4A item 310, 312)
/g/ send, when conditions of delivery are met, send said message to the user display device or to a user mailbox accessible by the user via the user display device. (see Oz Figure 1, 2A, 2B + 4A item 310, 312)
While examiner believes, Oz teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Rennie and Nishioka and Chris additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Oz by adapting any features of Rennie Nishioka and Chris.
Rennie is more specific about the process and the updating specifically Rennie Figure 6 + P 0041 and the message alert Rennie Figure 4 item 440
Nishioka explicitly states advertisement (see Nishioka abstract) rather than just an alert or message but they are inherently the same thing 
Chris is more explicity about speed as a data input for deterling insurance (see Chris Paragraph 007 + Figure 2) 
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Oz and Rennie and Nishioka and Chris all relate to same subject area of vehicle data and maintenance or insurance. 

Rennie also has the following features: 
A method carried out in a system, the system comprising at least a diagnosis plug- in device, at least a host server, a plurality of third party servers and at least a user display device, wherein the user is defined as a driver and/or a owner of a vehicle of interest, (see Rennie Figure 4) 
with a first data link between the diagnosis plug-in device and the host server, a second data link between the host server and the third party servers, and a third data link between the host server and or the third party servers and the user display device,  (see Rennie Figure 4)
the method comprising the following steps:
/a/ couple the diagnosis plug-in device to the diagnosis port of the vehicle of interest, said vehicle of interest being usually driven by a driver of interest, (see Rennie Figure 2B item 256)
/b/ collect, over time, at the diagnosis plug-in device, a basic data set comprising vehicle parameters and route data, the basic data set including at least vehicle speed, itinerary and geolocations, (see Rennie Figure 1 item 160 + Figure 4) 
/c/ transfer the basic data set to the host server,  (see Rennie Figure 6 item S610 + Figure 4)
/d1/ at the host server, enrich a driver profile relating to the driver of interest and update the vehicle data history of the vehicle of interest, (see Rennie Figure 6 item S620-S640+ figure 4 + P 006)
/e1/ forward a respective portion of the basic data set from the host server respectively to each of the plurality of third party servers, , (see Rennie Figure 6 item S650+ figure 4 + P 006)
/e2/ at the third party servers, enrich a third party driver profile and/or update a third party vehicle data history of the vehicle of interest, (see Rennie Figure 6 item S650+ figure 4 + P 012 + 022 + 041)
/f/ at each particular third party server, make a decision, based on a set of message issuance criteria, said set of message issuance criteria including a user profile authorization profile to receive messages for said particular third party, to build a message for the user and conditions of delivery of this message, said message comprising a vehicle maintenance message and/or advertisement message, (see Rennie Figure 4 item 440 + P 044 + 0052)
/g/ send said message to the user display device or to a user mailbox accessible by the user via the user display device. (see Rennie Figure 4 item 440 + P 044 + 0052)
Re claim 16: see claims above +
wherein the set of message issuance criteria further includes lookup tables and/or abacus, and at least one of the following information: vehicle current position, vehicle age, vehicle mileage, vehicle brand, vehicle powertrain type. (see Oz figure 11A + Rennie Figure 4 item 210 )
Re claim 17: see claims above +
wherein the conditions of delivery of this message includes vehicle current geo-position, vehicle current status, time of the day, weather conditions, acknowledgement of previous message, geolocation of the user. (see Oz Figure 2B item 256 + paragraph 0162 + Figure 10B item 1029 1031 + P 0026 + 0018-0020)
Re claim 18: see claims above +
wherein the basic data set further comprises driving style (braking force, acceleration), fuel level, fuel consumption, engine temperature, vehicle mileage, diagnosis trouble codes (DTCs), tyres pressure, brake pads wear, traction battery state-of-health, traction battery state-of-charge, next service required.  (see Oz Figure 2B item 256 + paragraph 0162 + Figure 10B item 1029 1031 + P 0026 + 0018-0020)
Re claim 19: see claims above +
further comprising:
/b2/ collect, at the diagnosis plug-in device, an auxiliary data set required on demand from a third-party.  (see Rennie Figure 4)
Re claim 20: see claims above +
wherein the message concerns an approaching deadline to perform a maintenance operation on the vehicle, including regulatory compulsory service check.  (see Rennie Figure 4 item 440 + P 044 + 0052)
Re claim 21: see claims above +
wherein the message concerns an advertisement about vehicle general running costs, like insurance, tolls, parking fees, overall cost of ownership, fuel.  (see Rennie Figure 4 item 440 + P 044 + 0052)
Re claim 22: see claims above +
wherein the message concerns an advertisement about special promotional business offer.   (see Rennie Figure 4 item 440 + P 044 + 0052)
 Re claim 23: see claims above +
wherein the user display device is a smartphone.  (see Oz Figure 11A)
Re claim 24: see claims above +
wherein the user display device is a vehicle onboard multifunction display. (see Rennie  Figure 10)
Re claim 25: see claims above +
wherein the basic data set is rendered anonymous, i.e. the driver’s name and personal data is replaced by dummy data or by void fields. (see Oz Figure 12)
Re claim 26: see claims above +
wherein the method further comprises: trace any third party server access to basic data set, i.e. third party accesses are logged and made available to the user for each occurrence when the server has requested and/or received all or portion of basic data set.  (see Oz Figure 1, 2A, 2B)
Re claim 27: see claims above +
wherein the method further comprises: carry out an integrity securing mechanism from transferring information from host server to third party servers and/or for the whole data path from the diagnosis plug-in device, to the third party servers. (see Rennie Figure 2B item 256 + Oz Figure 1)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In particular, and respect to Claim 1 the Applicant argued 1st: prior art did not teach driving data such as speed. 
The Examiner refutes the argument made by the Applicant and draws the attention to Rennie Figure 4 and Chris Figure 2 and paragraph 007.  Chris teaches:
“The method may track usage of one or more vehicles associated with a potential customer. Usage data which is useful for calculating insurance policy quotes may include mileage data, speed data, time data, driving characteristics, etc. The method may then receive all usage data and other data associated with a potential customer, along with a selected coverage type. The method may then analyze the usage and other data, and based on the coverage type, determine price quotes for various insurance policies. The method may then receive a purchase transaction, and continue to track usage until the policy has been determined to expire. The method may then reanalyze the data and create new policy quotes for the potential customer.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayat et al., U.S. Patent Pub 2017 / 0236100 discloses a systems and methods for receiving registration information from a requester that is registering with a vehicle maintenance system  and allowing one vehicle requiring a service task, a selection of a service task ; accepting distributed automated testing system. 
Capriotti et al., U.S. Patent Pub. No.: US 2013/0325541 teaches a method for managing vehicle maintenance information set to utilize information obtained from a vehicle owner and a vehicle service provider to alert and educate the vehicle owner. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698